212 F.2d 958
UNITED STATES of America,v.J & W MUSIC COMPANY, a partnership consisting of HughJohnson and Carl Walker, Claimant of Thirty-SixSlot Machines and Gambling Devices, etc.
No. 14704.
United States Court of Appeals,Fifth Circuit.
June 2, 1954.

Appeal from the United States District Court for the Northern District of Georgia; William Boyd Sloan, District Judge.
James W. Dorsey, U.S. Atty., J. Ellis Mundy, Asst. U.S. Atty., Atlanta, Ga., for appellant.
Clinton J. Morgan, Rome, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
Upon the authority of United States v. Five Gambling Devices, Labeled in Part 'Mills' and Bearing Serial Numbers 593-221 etc., (United States v. Denmark) (United States v. Braun) 1953, 346 U.S. 441, 74 S.Ct. 190, the judgment in the above styled and numbered case is affirmed.